Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 has been considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings omit certain essential features. More specifically, during the filing process, it appears that certain details and features which were previously present in the drawings of the foreign application did not properly copy over upon refiling the application with the US patent office most notably in figures 4, 7b and 8b. Using figure 4 as an example, the legend of the figure implies that there should be a line representing “When applying LOAM logic (high-performance vehicle)” and the specification also notes that there is supposed to be a “bold solid line” (Instant application ¶[16]) however no such line is present. When compared to the images filed in the foreign application the line is shown. This appears to be a mere copying error. Although only figures 4, 7b and 8b were specifically named, applicant is advised to check all their figures for any other errors that may be present. For the sake of this action the currently filed drawings will be used in conjunction with the foreign application drawings when appropriate to fill in the missing details.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 5 depends on claim 2 and comes after claim(s) 3 which depends on claim 1. Claim 5 should come before claim(s) 3 because of its dependency on claim 2 (claim 5 should come immediately after claim 2).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Status of Claims
In the documents filed on 08/07/2020: 
Claim(s) 1-18 is/are pending in this application.
Claim(s) 1-7, and 10-18 have been rejected below.
Claim(s) 8-9 have been objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-15 cites the limitation “the result.” There is insufficient antecedent basis for this limitation because no “result” has been previously disclosed in claims 12-15 or any parent claim.
For the sake of this action “the result” has been interpreted as “a result”

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2005/0171667) in view of Matsuo (US 2020/0324812).

With respect to claim 1 Morita teaches a system for controlling a motor-driven power steering, the system comprising: 
a steering assist current determination device (Morita Fig. 1 element 30 ¶[20] “steering controller”) determining steering assist amount according to torsional moment of a torsion bar which varies depending on a vehicle speed (Morita Fig. 1 element 30 ¶[20]); 
a loss of assist mitigation (LOAM) compensation device (Morita Fig. 1 element 30 Fig. 2 S3 ¶[23] “steering controller”) outputting basic steering torque assist compensation amount to a motor when a torque sensor fails (Morita Fig. 1 element 30 Fig. 2 S3 ¶[23]); and 
As a note, Morita discloses that the steering controller 30 handles both the standard steering assist as well as the loss of assist mitigation operations (Morita ¶[20-23]). Morita further shows that the Rom (Morita Fig 1 element 33) can have multiple programs within it for the different operations. Although not explicitly shown, one of ordinary skill in the art would understand that these would be separate programs included in Rom for both the normal steering assist and the LOAM control and both would need their own set of instructions to be carried out and thus in a broad sense there would be separate “devices” for handling the two different actions (ie the different memory devices storing the instructions for each action). Furthermore it is recognized by the MPEP that modifying elements in an invention to be separate or integral is obvious (see MPEP 2144.04.V.B: Making Integral and MPEP 2144.04.V.C: Making Separable) and it would be to one of ordinary skill in the art to add additional hardware since there is know tradeoff between having more processing power vs being more expensive to implement.
Additionally, although not relied upon for this rejection, it is noted that all features cited above are disclosed by applicant in their background as being known and thus would be anticipated by AAPA.
Morita does not teach a steering condition-dependent compensation amount determination device determining and outputting additional steering torque compensation amount to the motor to maintain or reduce the basic steering torque assist compensation amount.
Matsuo teaches a steering condition-dependent compensation amount determination device (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit) determining and outputting additional steering torque compensation amount to the motor to maintain or reduce the basic steering torque assist compensation amount (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit).
Thus as shown above Morita teaches a base invention of a LOAM device and Matsuo teaches a steering condition-dependent compensation amount determination device. These two references are analogous to one another because both are drawn to power steering assistance devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Morita to apply the teachings of Matsuo because the teaching of a steering condition-dependent compensation amount determination device taught by Matsuo was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a LOAM device taught by Morita to yield the advantage of allowing the system to determine the current state of the vehicle and thus modifying the basic torque to a more appropriate value and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 6 Morita teaches a method of controlling a motor-driven power steering, the method comprising: 
checking whether a torque sensor fails (Morita Fig. 2 S3 ¶[23]); 
compensating basic steering torque assist by a loss of assist mitigation (LOAM) compensation device (Morita Fig. 1 element 30 Fig. 2 S3 ¶[23] “steering controller”) when the torque sensor is in a fail state (Morita Fig. 1 element 30 Fig. 2 S3 ¶[23] “steering controller”); and 
Morita does not teach calculating additional steering torque assist compensation amount by a steering condition-dependent compensation amount determination device to maintain or reduce the basic steering torque assist compensation amount according to a steering condition of a steering wheel.
Matsuo teaches a steering condition-dependent compensation amount determination device (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit) determining and outputting additional steering torque compensation amount to the motor to maintain or reduce the basic steering torque assist compensation amount (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit).
Thus as shown above Morita teaches a base invention of a LOAM device and Matsuo teaches a steering condition-dependent compensation amount determination device. These two references are analogous to one another because both are drawn to power steering assistance devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Morita to apply the teachings of Matsuo because the teaching of a steering condition-dependent compensation amount determination device taught by Matsuo was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a LOAM device taught by Morita to yield the advantage of allowing the system to determine the current state of the vehicle and thus modifying the basic torque to a more appropriate value and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 18 Morita teaches a system for controlling a motor-driven power steering, the system comprising a processor configured to: 
determine steering assist amount according to torsional moment of a torsion bar which varies depending on a vehicle speed (Morita Fig. 1 element 30 ¶[20] “steering controller”); 
output basic steering torque assist compensation amount to a motor when a torque sensor fails (Morita Fig. 1 element 30 Fig. 2 S3 ¶[23] “steering controller”); 
As a note, Morita discloses that the steering controller 30 handles both the standard steering assist as well as the loss of assist mitigation operations (Morita ¶[20-23]). Morita further shows that the Rom (Morita Fig 1 element 33) can have multiple programs within it for the different operations. Although not explicitly shown, one of ordinary skill in the art would understand that these would be separate programs included in Rom for both the normal steering assist and the LOAM control and both would need their own set of instructions to be carried out and thus in a broad sense there would be separate “devices” for handling the two different actions (ie the different memory devices storing the instructions for each action). Furthermore it is recognized by the MPEP that modifying elements in an invention to be separate or integral is obvious (see MPEP 2144.04.V.B: Making Integral and MPEP 2144.04.V.C: Making Separable) and it would be to one of ordinary skill in the art to add additional hardware since there is know tradeoff between having more processing power vs being more expensive to implement.
Additionally, although not relied upon for this rejection, it is noted that all features cited above are disclosed by applicant in their background as being known and thus would be anticipated by AAPA.
Morita does not teach determine and output additional steering torque compensation amount to the motor to maintain or reduce the basic steering torque assist compensation amount.
Matsuo teaches a steering condition-dependent compensation amount determination device (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit) determining and outputting additional steering torque compensation amount to the motor to maintain or reduce the basic steering torque assist compensation amount (Matsuo Fig. 4 element 95 ¶[65, 69] operation state determination unit).
Thus as shown above Morita teaches a base invention of a LOAM device and Matsuo teaches a steering condition-dependent compensation amount determination device. These two references are analogous to one another because both are drawn to power steering assistance devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Morita to apply the teachings of Matsuo because the teaching of a steering condition-dependent compensation amount determination device taught by Matsuo was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a LOAM device taught by Morita to yield the advantage of allowing the system to determine the current state of the vehicle and thus modifying the basic torque to a more appropriate value and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 3 Matsuo as previously modified by Morita renders obvious the limitation of:
wherein the steering condition-dependent compensation amount determination device determines gain or restoration torque, which varies depending on steering conditions including steering, holding, releasing, and returning to a center of a steering wheel, according to a difference between a steering angle detected by a steering angle sensor and a motor angle detected by a motor angle sensor.

More specifically, Morita teaches that it’s steering condition-dependent compensation amount determination device can recognize “steering conditions including steering, holding, releasing, and returning to a center of a steering wheel” (Morita Fig. 5 ¶[65-69] note: “returning to center” is explicitly stated by Morita and Fig. 5 shows conditions including steering, holding, releasing, and returning to a center of a steering wheel). To make this determination Morita needed steering torque (See Morita Fig. 4). 
Matsuo on the other hand, teaches that in the event of the torque sensor failing an alternative torque can be calculated “according to a difference between a steering angle detected by a steering angle sensor and a motor angle detected by a motor angle sensor” (Matsuo Fig. 2 S9-S12 ¶[31-33]) and be substituted for the torque from the torque sensor. One of ordinary skill in the art would instantly recognize that given a situation where the torque from the torque from the torque sensor was unavailable, Morita could substituted the necessary torque input with the torque calculated by Matsuo from the “difference between a steering angle detected by a steering angle sensor and a motor angle detected by a motor angle sensor.” This obvious substitution would in turn anticipates the limitations in question.

With respect to claim 4 Morita as previously modified teaches a system wherein the additional steering torque compensation amount is obtained by a multiplier (Matsuo Fig. 4 element 96 ¶[70]) multiplying a steering condition-dependent gain determined by the steering condition-dependent compensation amount determination device (Matsuo Fig. 4 element 95 ¶[65, 69]) by the basic steering torque assist compensation amount (Matsuo Fig. 4 element 94 ¶[64]).

With respect to claim 7 Morita as previously modified teaches a method wherein the compensating of the basic steering torque assist is performed by the LOAM compensation device that determines the basic steering torque assist compensation amount by using an assist torque map pre-established on the basis of vehicle movement information and outputs the basic steering torque assist compensation amount to the motor.

With respect to claim 10 Morita as previously modified teaches a method wherein the calculating of the additional steering torque assist compensation amount includes: 
determining a steering condition of the steering wheel including steering, holding, releasing, and returning to a center of the steering wheel (Matsuo Fig. 4 element 95 ¶[65, 69]), and determining a steering condition-dependent gain by the steering condition-dependent compensation amount determination device (Matsuo Fig. 4 element 95 ¶[65, 69]); and 
multiplying (Matsuo Fig. 4 element 96 ¶[70]) the determined steering condition-dependent gain by the basic steering torque assist compensation amount using a multiplier (Matsuo Fig. 4 element 96 ¶[70]).

With respect to claim 11 Morita as previously modified teaches a method wherein the steering condition of the steering wheel is determined on basis of a driver torque (Morita Fig. 5 ¶[65-69]), a system stiffness (Morita Fig. 5 ¶[65-69], and a difference between a steering angle and a motor angle (Matsuo Fig. 2 S9-S12 ¶[31-33]).

With respect to claim 17 Morita as previously modified teaches a non-transitory computer-readable medium storing computer-executable instructions, when executed by a processor, causing the processor to perform the method of claim 6 (Morita Fig 1 element 33, see previous citations for claim 6).

Claim(s) 2, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2005/0171667) in view of Matsuo (US 2020/0324812) and further in view of Kikuchi (US 2015/0046034).

With respect to claims 2 and 16 Morita as previously modified does not teach:
A system, further comprising: a final compensation amount confirmation device confirming the additional steering torque compensation amount, which is determined by the steering condition-dependent compensation amount determination device, by using vehicle movement information.

However, it is noted that the steps of the final compensation amount confirmation device are disclosed in ¶[49] shown below:
[0049] Specifically, the final compensation amount confirmation device 20-4 receives actual vehicle movement information (for example, lateral acceleration (LATAC) and yaw rate at the present steering angle and vehicle speed) through CAN communication, and then compares the information with movement prediction information of a corresponding vehicle model at the same steering angle and vehicle speed (LATAC and yaw rate) stored in the controller. The final compensation amount confirmation device 20-4 outputs 100% gain when there is no difference, otherwise outputs 0 to 100% of gain.
In other words, all that applicant’s final compensation amount confirmation device is doing is comparing actual values to modeled values and depending on whether or not there is a difference either using the data or not. The technique described here is very old and well known as all applicant is doing is merely checking to make sure that the input data is sound. As evidence of this applicant has been provided with Kikuchi. 
Kikuchi teaches a technique of receiving actual vehicle movement information,  comparing it to information of a corresponding vehicle model and either using the data or discarding the data (analogous to 100% gain and 0% gain) based on the comparison (Kikuchi ¶[225]).
It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)) if the following can be demonstrated:
(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Morita teaches a base invention of a power steering assistance device. (2) Kikuchi teaches a technique of performing a final confirmation of vehicle data prior to its use applicable to the base invention. (3) One of ordinary skill in the art would have recognized that applying the known technique from Kikuchi to the base invention of Morita since it would have resulted in the predictable result of performing a final confirmation of vehicle data prior to its use and would have improved the system by preventing the use of faulty data. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Morita to apply the technique from the teachings of  Kikuchi because the technique taught by  Kikuchi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Morita that was ready for improvement and the results would have been predictable to one of ordinary skill in the art

With respect to claim 5 Morita as previously modified teaches a system wherein the final compensation amount confirmation device checks accuracy of vehicle movement characteristics and outputs a gain for maintaining or reducing (Kikuchi ¶[225] note: as previous explained, applicant’s “gains” are analogous to Kikuchi’s disclosure of using/discarding the data because 100% gain is analogous to using the data whereas a 0% gain is analogous to discarding the data) the additional steering torque compensation amount determined by the steering condition-dependent compensation amount determination device (Kikuchi ¶[225]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665